DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on July 26, 2022 is acknowledged.
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on October 26, 2020. It is noted, however, that applicant has not filed a certified copy of the CA3094787 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Voll et el. (US 2016/0177659).
Claim 1. Voll discloses A swellable packer assembly (2) for use with a wellbore containing a downhole tubing string (Figs. 1A-1D; [0089]), the swellable packer assembly comprising: 
5a tubular mandrel (10, 12, 14) defining an axially extending mandrel bore ([0089]); 
a tubular base pipe (8) for forming part of the downhole tubing string, wherein the base pipe is disposed within the mandrel bore ([0089]); 
an annular swellable seal element (16) for sealing between an outer wall of the mandrel and a wall of the wellbore, wherein the seal element is retained 10externally on the mandrel ([0079]; [0090]); and 
at least one shearable member (18) releasably securing the base pipe to the mandrel, wherein the at least one shearable member is shearable by opposing axial shear forces applied by the base pipe and the mandrel, and wherein the base pipe is moveable axially relative to the mandrel and the at least one seal 15element after the at least one shearable member is sheared ([0090]; [0102] – [0103]).  
Voll does not expressly disclose that the base pipe (8) is disposed within a mandrel bore, as instantly claimed.  
Instead, Voll discloses that the packer device (6) includes a deformable sleeve (14) which extends around the base pipe (8) from the upper end ring (10) to the lower end ring (12), wherein the base pipe (8) is coupled via coupling (9) to a tubular string (not shown) and run into a wellbore casing (4) (Fig. 1A; [0089]).  
Voll discloses that the packer device (6) further includes: 
a swellable sealing sleeve (16) bonded to an outer surface of the deformable sleeve (14); 
the upper end ring (10) is fixed to the base pipe (8) by one or more set screws (15); 
the upper end ring (10) is provided with a swellable inner O-ring seal (17) for sealing an inner surface of the upper end ring (10) against an outer surface of the base pipe (8); 
the lower end ring (12) is frangibly connected to the base pipe (8) by one or more shear screws (18); and
the lower end ring (12) is provided with a swellable inner O-ring seal (19) for sealing an inner surface of the lower end ring (12) against the outer surface of the base pipe (8) ([0089]; [0090]).
The Examiner interprets the sleeve (14) in combination with the end rings (10, 12) surrounding the base pipe (8) in Voll to be the functional equivalent of the mandrel as instantly claimed.  Thus, Voll renders obvious the claimed invention. 
Claim 2. Voll discloses The swellable packer assembly of claim 1, wherein the at least one shearable member (18) comprises a shear pin extending through an aperture defined by the mandrel (10, 12, 14) and into a recess defined by the base pipe (8) ([0090]).  
Claim 3. Voll discloses The swellable packer assembly of claim 1, further comprising at least one O-ring seal (17, 19) 20for preventing fluid communication between an inner wall of the mandrel (10, 12, 14) and an 24outer wall of base pipe (8), wherein the at least one O-ring seal is disposed within the mandrel bore, and encircles the outer wall of the base pipe ([0097]).  
Claim 4. Voll discloses The swellable packer assembly of claim 3, wherein the at least one O-ring seal (17, 19) is retained within at least one annular groove defined by the inner wall of the mandrel ([0097]).  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Voll et el. (US 2016/0177659) in view of Brooks (US 2010/0044028).
Claim 55. Voll discloses The swellable packer assembly of claim 1.  Voll does not disclose further comprising at least one scraper ring for scraping an outer wall of the base pipe when the base pipe moves axially relative to the mandrel, wherein the at least one scraper ring is disposed within the mandrel bore, and encircles the outer wall of the base pipe.  However, Brooks teaches a packer (10) assembly that includes a packer mandrel (12) and seal stacks (20), wherein the seal stacks are used for sealing between each packer and the mandrel, and wherein the assembly further includes a scraper ring (21) that is provided axially above or below the respective seal stack, and is axially sized to scrape deposits from the outside of the mandrel ([0014]).  Brooks teaches that the packer assembly may be used to radially expand the packer body, including swellable packers, fluid reactive packers, inflatable packers, and mechanical compression set packers ([0012]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the packer assembly in Voll with a scraper ring, as taught by Brooks, in order to scrape deposits from the outside of the mandrel ([0014]).
Claim 6. Voll in view of Brooks teach The swellable packer assembly of claim 5.  Brooks further teaches wherein the at least one scraper ring (21) is 10retained within at least one annular groove defined by an inner wall of the mandrel (12) (Fig. 2; [0014]).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Claim 7. The swellable packer assembly of claim 5, wherein the at least one scraper ring comprises a pair of scraper rings, and the swellable packer assembly further comprises at least one O-ring seal for preventing fluid communication between an inner wall of the mandrel and an outer wall of base pipe, wherein the at least one O-15ring seal is disposed internally within the mandrel bore, axially between the pair of scraper rings, and encircles the outer wall of the base pipe.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atkins et el. (US 2015/0211323).
Atkins discloses a sealing apparatus (10,110) for use in establishing a seal in an annulus (12,112) between a mandrel (18,118) and a bore wall (14,114) has an annular seal element (20,120) initially activateable between a first, retracted, configuration and a second, expanded, configuration. The seal element (20,120) is disposed around a mandrel (18,118) and is free to move relative the mandrel (18,118) such that when the seal element (20,120) defines the second, expanded, configuration, pressurised fluid from the annulus (12:112) urges the seal element (20,120) radially outwards into sealing or enhanced sealing engagement with the bore wall (14,114). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674